05/06/2022




     IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                      Case Number: DA 21-0130




                    Supreme Court No. DA 21-0130


STATE OF MONTANA,

                 Plaintiff and Appellee,

     v.

STEPHEN DEAN PRUITT,

            Defendant and Appellant.
___________________________________________________

                      ORDER
___________________________________________________

     Upon consideration of Counsel’s motion to withdraw as counsel of

record for Defendant/Appellant and good cause appearing;

     IT IS HEREBY ORDERED that the Defendant/Appellant in this

matter shall file a response to this Motion within thirty (30) days of the

date of this Order. This response must be served upon all counsel of

record, including the Attorney General, the County Attorney, and

Appellate Counsel’s Office




                                    1
     IT IS FURTHER ORDERED that the Clerk of this Court give

notice this Order to all counsel of record and to Defendant/Appellant at

his last known address

     Signed and dated as indicated below.




                                   2                          Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                     May 6 2022